I concur in the decree rendered in this case, but not in the ruling on bill No. 7. My opinion is that the judge should have allowed the jury to be taken to the bedside of the sick witness.
For the reasons given in my dissenting opinion in State v. Harvey, 159 La. 674, 106 So. 28, I dissent from the ruling on bill No. 8 in this case.
The argument of the learned counsel for appellant; referred to in the discussion of bill *Page 623 
No. 11, impresses me as being fundamentally correct; but the question whether, according to the evidence in the case, the verdict should have been a conviction of manslaughter instead of murder is not presented as a question of law. Therefore we have no jurisdiction over the question.